NUMBER 13-15-00160-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                        IN RE BRENNTAG SOUTHWEST, INC.


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                  Before Justices Garza, Benavides, and Perkes
                    Memorandum Opinion by Justice Perkes1

        Relator, Brenntag Southwest, Inc. (“Brenntag”), filed a petition for writ of

mandamus and emergency motion for temporary relief in the above cause on April 1,

2015. Through this original proceeding, Brenntag seeks to compel the trial court to (1)

withdraw its March 5, 2015 order compelling mediation, and (2) rule on Brenntag’s motion

to compel arbitration. The parties to this original proceeding have now filed a “Joint

Advisory to the Court,” by which they advise us that they agree to the relief sought in


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); TEX.
R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Brenntag’s petition for writ of mandamus. Specifically, “[a]fter reviewing the law and

arguments” contained in the petition for writ of mandamus, real party in interest Abigail

Bazan “cannot oppose the relief sought.” The parties agree that this Court should direct

the trial court to vacate its March 5, 2015 order requiring mediation and further direct the

trial court to issue a ruling on Brenntag’s motion to compel arbitration. As stated herein,

we conditionally grant the petition for writ of mandamus.

                                             I. BACKGROUND

        Bazan filed suit against her former employer, Brenntag, and Altivia Chemicals,

L.L.C. (“Altivia”),2 in the 139th District Court of Hidalgo County Texas,3 alleging pregnancy

discrimination and retaliation in violation of the Texas Commission on Human Rights Act.

In connection with her employment with Brenntag, Bazan had signed a confidentiality

agreement including an arbitration agreement requiring, in relevant part, the arbitration of

“any claim or controversy . . . in any way relating to [Bazan’s] employment with [Brenntag]

or the termination thereof.” Subsequently, Brenntag and Altivia filed a motion to compel

arbitration and a motion to stay the litigation. Bazan, in response, filed a motion to compel

mediation. Instead of ruling on the motion to compel arbitration, the trial court granted

Bazan’s motion and ordered the parties to mediation. This original proceeding ensued.

This Court granted emergency relief and requested that Bazan file a response to the

petition for writ of mandamus.




        2Altivia did not join this petition for writ of mandamus. According to the petition, Brenntag’s parent
company acquired Altivia’s stock during Bazan’s employment with Brenntag, but Bazan was employed by
Brenntag and not by Altivia.

        3 This cause arises from trial court cause number C-6316-13-C in the 139th District Court of Hidalgo

County, Texas. The respondent in this original proceeding is the Honorable Roberto “Bobby” Flores,
Presiding Judge of that court.
                                                          2
                                  II. STANDARD OF REVIEW

       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court committed a clear abuse of discretion for which the relator has

no adequate remedy at law. In re Frank Motor Co., 361 S.W.3d 628, 630 (Tex. 2012)

(orig. proceeding); In re Olshan Found. Repair Co., LLC, 328 S.W.3d 883, 887 (Tex.

2010) (orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.

2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.

proceeding). The relator has the burden of establishing both prerequisites to mandamus

relief. In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding). This burden

is a heavy one. Id.; Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994)

(orig. proceeding).

       A trial court abuses its discretion if it reaches a decision so arbitrary and

unreasonable that it amounts to a clear and prejudicial error of law or if it clearly fails to

correctly analyze or apply the law. In re Olshan Found. Repair Co., LLC, 328 S.W.3d at

888; Walker, 827 S.W.2d at 840. The second requirement for mandamus relief, that the

relator has no adequate remedy by appeal, “has no comprehensive definition” and is

decided on a case-by-case basis. See In re Ford Motor Co., 165 S.W.3d 315, 317 (Tex.

2005) (orig. proceeding) (citing In re Prudential Ins. Co. of Am., 148 S.W.3d at 136).

                                    III. APPLICABLE LAW

       Arbitration is intended to provide a lower-cost, expedited means to resolve

disputes. In re Poly-Am., L.P., 262 S.W.3d 337, 347 (Tex. 2008) (orig. proceeding).

Motions to compel arbitration should be resolved without delay. In re Houston Pipe Line

Co., 311 S.W.3d 449, 451 (Tex. 2009) (orig. proceeding); Jack B. Anglin Co. v. Tipps,

842 S.W.2d 266, 268–69 (Tex.1992) (orig. proceeding).           Accordingly, mandamus is

                                                 3
available to review a trial court’s deferral of a ruling on a motion to compel arbitration.

See, e.g., In re Houston Pipe Line Co., 311 S.W.3d at 452; In re Champion Techs., 173
S.W.3d 595, 599 (Tex. App.—Eastland 2005, orig. proceeding); In re MHI P’ship, Ltd., 7
S.W.3d 918, 921 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). Mandamus is

appropriate when a trial court defers ruling on a motion to compel arbitration and instead

grants mediation. See In re Heritage Bldg. Sys., Inc., 185 S.W.3d 539, 543 (Tex. App.—

Beaumont 2006, orig. proceeding) (per curiam) (conditionally granting mandamus relief

and directing the trial court to vacate an order to mediate and noting that, while “[t]he

arbitrator may, or may not, choose to require mediation,” “the trial court’s ordering the

parties to mediation undermines the expectation of the parties that their dispute will be

resolved by proceedings directed by an arbitrator”).

                                 IV. ANALYSIS AND CONCLUSION

       The Court, having examined and fully considered the petition for writ of mandamus,

the parties’ “Joint Advisory to the Court,” and the applicable law, is of the opinion that

relator has met its burden to obtain mandamus relief. See In re Prudential Ins. Co. of

Am., 148 S.W.3d at 135–36. Accordingly, the stay previously imposed by this Court is

LIFTED. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting

temporary relief is effective until the case is finally decided.”). The petition for writ of

mandamus is CONDITIONALLY GRANTED. See id. 52.8(a). We direct the trial court to

vacate its March 5, 2015 order directing that the current case be submitted to mediation

and to issue a ruling on Brenntag’s motion to compel arbitration. The writ will issue only

if the trial court fails to comply.

                                                        GREGORY T. PERKES
                                                        JUSTICE
Delivered and filed the
28th day of April, 2015.
                                                 4